Citation Nr: 0634579	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-03 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

In March 2005, the veteran testified at a hearing at the RO 
before RO personnel.  In March 2006, he testified at a 
videoconference hearing at the RO before the undersigned 
Veterans' Law Judge.  Transcripts of the proceedings are of 
record.  

The issue of entitlement to service connection for appeal an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a January 1991 rating action, the RO denied the 
specific claim of entitlement to service connection for PTSD, 
and in a January 1992 rating action, the RO declined to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  The veteran filed a notice of 
disagreement, but after receiving a Statement Of the Case in 
June 1992 did not submit a substantive appeal.

2.  Additional evidence associated with the claims file since 
the January 1992 RO decision that denied service connection 
for an acquire psychiatric disorder includes new evidence 
relating a current psychiatric disorder to service and thus 
bears directly and substantially upon the specific matter 
under consideration; the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The January 1992 RO decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 U.S.C.A. §§ 
20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Because the claim to reopen for service connection for an 
acquired psychiatric disorder is being granted in full, any 
procedural errors in the development and consideration of the 
claim by the originating agency were harmless and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

New and material evidence

The history of the veteran's claim shows that service 
connection for a nervous condition was denied by the RO in a 
May 1978 decision.  The veteran attempted to reopen his claim 
which was denied by the RO in a September 1986 rating action 
which the veteran appealed.  In May 1987, the Board denied 
service connection for nervous disorder.  That decision was 
final.  

In April 1990, the RO received the veteran's PTSD claim which 
was denied in a January 1991 rating action.  In January 1992, 
the RO determined that while recently submitted evidence was 
new, it was not material to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder.  
The veteran did not perfect his appeal with regard to the 
January 1992 RO decision, which is the last prior final 
denial in this case.  

In September 2003, the RO received the veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disorder.  That claim was denied in a March 2004 
RO decision, for failure to submit new and material evidence 
for an acquired psychiatric disorder.  In an April 2004 
rating decision, the RO continued the denial of reopening of 
the veteran's service connection claim for an acquire 
psychiatric disorder.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  Except as 
provided in § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7104(b).  

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

At the time of the RO decision in January 1992, the evidence 
considered included the veteran's service records, service 
personnel records, an April 1978 VA examination report, and 
private and VA hospitalization and outpatient treatment 
records dated through 1991.  

The veteran's report of medical history and report of medical 
examination at enlistment in May 1971 and at separation in 
May 1974 were negative for any complaints or clinical 
psychiatric findings.  

Service personnel records reflect the veteran's assignment to 
the 325th Airborne Infantry.  In August 1973, the veteran was 
subject to a special court-martial for insubordination.  He 
was confined for a 2-month period.   

Records from the Jersey City Medical Center dated in 1977 
reflect a one-month period of hospitalization for treatment 
of symptoms of acute schizophrenia.  The veteran was admitted 
by his family who reported that he had been experiencing 
psychiatric symptoms for a 2-year period.  

In an April 1978 VA examination report, the veteran 
complained of "nervous breakdown."  The veteran related 
that he served as a medic but did not serve in combat or 
overseas duty.  He stated that while assigned to an Airborne 
division, he sought psychiatric treatment after he refused to 
make a jump.  After his military discharge, he worked as a 
mail handler until May 1976 when he was terminated for a 
nervous condition.  He reported an onset of overwhelming 
anxiety in June 1977 and was hospitalized at VA for one-month 
and continued to receive ongoing psychiatric and psychotropic 
medical treatment.  The examiner's diagnosis was chronic 
moderately severe anxiety psychoneurosis.  

Following a February 1986 VA psychiatric examination, the 
examiner noted that, as a child, the veteran had witnessed 
the murders of his mother, sister, and family dog by his 
sister's estranged boyfriend.  The veteran alleged that being 
trained as a "killer" in military service had exacerbated 
any nervousness he had resulting from seeing the murders.  
The examiner noted that the veteran had no psychiatric 
treatment in service, had never served in combat and had a 
relatively uneventful military experience, and that there was 
no evidence to support this claim.  

Additional VA medical records include VA outpatient treatment 
records and VA hospitalization reports that continued to show 
treatment for a bipolar disorder, a schizoaffective disorder, 
and multiple substance abuse.  At no time did any examiner 
relate the veteran's current psychopathology to service.   

On this basis, the RO, in January 1991 and in January 1992, 
denied the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Notice of 
the denial and the claimant's appellate rights were sent to 
the veteran.  The veteran did not file a timely appeal of 
these decisions and they became final.

The medical reports submitted since the January 1992 RO 
decision are significant in that they include evidence of 
ongoing mental health treatment for bipolar disorder, 
schizoaffective disorder, and PTSD.  In a letter received in 
September 2004, a Connecticut Department of Veterans Affairs 
registered nurse noted her treatment of the veteran's severe 
bipolar disorder and PTSD with psychotic features.  She noted 
that his "premorbid level of functioning appears to have 
been quite high, having completed Army Airborne school" but 
that his preexisting PTSD from documented childhood stressors 
was "reactivated by his Army training and experiences."  

The veteran testified before a Decision Review Officer in 
March 2005 and before the undersigned Veterans Law Judge in 
March 2006.  He reported more specific details about an 1973 
in-service stressor that aggravated psychiatric symptoms 
which involved learning of the deaths of 13 men at during a 
combat mortar training in Puerto Rico due to miscalculation.  
At this time, the veteran served as a paramedic.  Also, the 
veteran reported receiving psychiatric treatment at VA in 
1979; however, there is no record of such treatment in the 
veteran's claims file.  

This evidence is not cumulative and redundant of previously 
considered records, they bear directly and substantially upon 
the specific matters under consideration, and by themselves 
or in connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

In summary, the Board finds that the additional evidence is 
new and material, since it includes competent medical 
findings linking an acquired psychiatric disorder to the 
veteran's period of military service.  The medical reports 
offer new probative information and are not cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for an acquired psychiatric 
disorder has been presented.  The claim is therefore reopened 
for a de novo review on the merits.


ORDER

New and material has been received to reopen the claim for 
service connection for an acquired psychiatric disorder; to 
this limited extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran. 

Additional development is warranted with respect to veteran's 
service connection claim for an acquired psychiatric 
disorder, to include PTSD.    

With regard to the veteran's PTSD claim, he asserts an in-
service stressor that requires verification through all 
available sources, including the United States Army and Joint 
Services Records Research Center (JSRRC).

Also, the Board notes that the veteran has been in receipt of 
Social Security Supplemental Security Income (SSI).  He 
testified that he received SSA benefits in 1978 or 1977.  The 
RO should determine whether the veteran is receiving these 
benefits based on his disabilities, and if so, the medical 
records from which the award of SSI was based should be 
obtained and associated with the claims folder.  The Court 
has held that VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

Further, the veteran has never been afforded a VA psychiatric 
examination with respect to the question of the etiology of 
his psychiatric disorder.  The Board notes that a VA 
psychiatric examination should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
Accordingly, the veteran should be scheduled for an 
examination.

While this case is in remand status, the veteran should be 
provided with appropriate release forms so that he can 
identify any additional private health care providers that he 
believes may possess records relevant to his claim.

In this regard, the record does not contain VA treatment 
records dated in 1979, which may document the veteran's first 
VA hospitalization for psychiatric problems.  VA has a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim that includes searching for records in 
VA's possession.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 
(1990).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any psychiatric disorder since 
service.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate efforts should be taken 
to obtain a copy of any Social Security 
Administration disability determination 
or any SSI determination, as well as 
all associated records.

4.  The JSRRC or other available sources 
should be requested to verify an incident 
that occurred in 1973 on a Army Base in 
Puerto Rico where 13 servicemen died 
accidentally during a combat mortar 
training.  At this time, the veteran was 
assigned to the 325th Airborne Division and 
served as a paramedic.  If a negative 
response is received, the veteran and his 
representative should be notified so as to 
allow them an opportunity to obtain such 
information.

5.  Thereafter, the veteran should be 
scheduled for a VA psychiatric examination 
for an opinion as to the following: (a) 
what, if any, any psychiatric disorder was 
manifested in service; (b) was there 
alteration or increase in pathology in 
service of whatever may have preexisted 
service, and to what was that 
attributable; (c) what psychiatric 
disorder(s) has the veteran exhibited 
since service, and to what is/are it/they 
attributable; (d) what impact did the 
veteran's service or any incident therein 
have on any mental health problems in or 
since service; (e) is at least a 50 
percent probability or greater (at least 
as likely as not) that any currently 
diagnosed acquired psychiatric disorder 
was incurred or aggravated as a result of 
service.

Also, the examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  The 
examiner is instructed that only the 
verified event listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  The examiner should discuss 
the conflicting diagnoses of PTSD as shown 
in the medical evidence of record and 
should reconcile the conflicting medical 
evidence by making a determination as to 
whether the veteran does suffer from PTSD 
related to a verified in-service stressor.
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO should readjudicate the claim of 
service connection for an acquire 
psychiatric disorder on the merits, and in 
light of all pertinent evidence (to 
particularly include all that added to the 
claims file since the RO certified the 
appeal to the Board) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of 
the Case  and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


